Citation Nr: 0417043	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran had inactive duty for training from November 26 
through November 28, 1976, as well as a number of additional 
periods of active duty for training and inactive duty for 
training.

By decision dated in October 1985, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for residuals of a left knee injury.  Recently, he 
has submitted additional evidence seeking to reopen his claim 
for service connection for a left knee disability.  By rating 
action dated in September 2002, the Regional Office (RO) 
concluded that the additional evidence was not new and 
material, and declined to reopen the veteran's claim for 
service connection for a left knee disability.  

In the November 2003 supplemental statement of the case, the 
RO characterized the issue as service connection for a left 
knee disability and did not determine whether the veteran had 
submitted new and material evidence to reopen the claim for 
service connection for that disability.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  In light of the Board's legal duty to determine 
whether the veteran has submitted new and material evidence 
to reopen the previously denied claim, the issue certified by 
the RO has been rephrased as noted on the title page.

A review of the record discloses that the issue of service 
connection for a psychiatric disability was addressed in a 
statement of the case issued in February 2003.  By rating 
action dated in November 2003, the RO granted service 
connection for anxiety disorder, not otherwise specified.  
Accordingly, this decision is limited to the issue set forth 
on the preceding page.

The reopened claim of entitlement to service connection for a 
left knee disability is REMANDED via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  By decision dated in October 1985, the Board denied 
service connection for residuals of an injury to the left 
knee.  

2.  The evidence added to the record since the October 1985 
Board decision provides a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disability.


CONCLUSIONS OF LAW

1.  The October 1985 Board decision that denied service 
connection for residuals of an injury to the left knee is 
final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).

5.  The additional evidence received since the October 1985 
Board decision is new and material and the claim for service 
connection for a left knee disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for a left knee disability 
is the October 1985 Board decision.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the United States Court of Appeals for Veterans Claims 
(Court) cases regarding finality, the additional evidence 
submitted since those determinations.  In order to do so, the 
Board will separately describe the evidence that was of 
record at that time, and the evidence presented subsequently.  
The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The "old" evidence"

The service medical records disclose that the veteran was 
seen on November 27, 1976, and reported that he hit the 
ground after a parachute jump.  He stated that he twisted his 
back and hit the lateral aspect of his left foot.  The 
examination findings were limited to the back and left foot.  
Another entry refers to trauma to the buttocks and coccygeal 
region.  An individual sick slip dated November 27, 1976 
notes an injury to the left lower leg and lower back.

DA Form 2173, Statement of Medical Examination and Duty 
Status, dated November 28, 1976, indicates that on November 
27, 1976, the veteran was engaged in airborne operations and 
injured himself in the left leg and lower back.

Service department medical records reveal that the veteran 
was seen in December 1976 and described a history of trauma 
to the buttocks after jumping from a "helo" the previous 
month.  No complaints or findings pertaining to the left knee 
or left foot were reported.  Later that month, the veteran 
was seen in the orthopedic clinic and the complaints and 
findings were limited to the low back.  

On VA orthopedic examination in December 1977, the veteran 
reported a history of an injury to his back in November 1976 
during a jump.  He related that he had experienced 
intermittent pain in that area since that time.  No 
complaints or findings concerning the left knee were 
reported.

DA Form 2823, Sworn Statement, dated August 1978, shows that 
the veteran reported that he injured his left leg and lower 
back on November 27, 1976, and that he was sent for 
treatment.  

VA outpatient treatment records show that the veteran was 
seen in March 1979 and reported pain and swelling of his left 
leg for some time.  The assessment was to rule out effusion.  
An X-ray study of the left knee revealed degenerative joint 
disease involving the patella and tibial space.

The veteran was afforded a VA examination in November 1979.  
He related that he injured his left leg and lower back in a 
parachute jump in November 1976.  He also stated that he 
sustained an injury to the left knee in this jump.  Following 
an examination, the pertinent diagnosis was residuals of a 
trauma to the left knee.

The veteran was hospitalized by the VA from February to March 
1980 and described an injury to the knee in a parachute jump.  
During the hospitalization, he underwent an arthrotomy and 
arthroscopy.  The diagnosis was torn left medial meniscus.  

A Medical Board examination was conducted in February 1982.  
The veteran described multiple problems, including chronic 
pain, instability and swelling of the left knee.  It was also 
noted that he had a coccygectomy in 1976 for relief of 
chronic pain in the coccyx after an injury in a parachute 
jump.  The pertinent diagnoses were traumatic arthritis of 
the left knee with degenerative joint disease and instability 
of the left knee.

A hearing was held by the service department in April 1982 to 
determine the veteran's physical fitness.  The veteran stated 
that the problems with his left knee related to the injury he 
sustained in the jump in November 1976.

A Physical Evaluation Board recommended in April 1982 that 
the veteran be permanently retired from service.  His 
disabilities included severe left knee impairment.  It was 
indicated that this disability was incurred in the line of 
duty.  

The October 1985 Board decision 

In its October 1985 decision, the Board denied the veteran's 
claim for service connection for residuals of a left knee 
injury on the basis that a left knee disability was not shown 
during the veteran's period of inactive duty for training or 
for more than two years thereafter.

The additional evidence 

Extensive VA and private medical records dated from 1985 to 
2003 have been associated with the claims folder.  

Also of record are duplicates of the service department 
records that were in the claims folder at the time of the 
October 1985 Board decision.

The veteran testified at a hearing at the RO in April 2003.  
He related that he sustained a trauma to the left knee when 
he landed after the parachute jump in November 1976.  He 
asserts that he has been receiving treatment for his left 
knee since this accident.  He also argued that due to his 
difficulty with the English language, he was unable to 
communicate with precision all areas that were painful.  
Thus, he alleges that if the records reflect that he injured 
his lower leg, in fact, he meant the knee.

Following a VA examination in May 2003, the pertinent 
diagnoses were severe osteoarthritis of the left knee and 
chondrocalcinosis and enthesopathic changes of the left knee 
by X-ray studies, and left knee arthroscopic surgeries times 
three.  The examiner concluded that it was unlikely that the 
veteran's current left knee disability and arthritis were 
related or secondary to the in-service injury sustained in 
November 1976 after a parachute jump.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

The Board denied the veteran's claim for service connection 
for a left knee disability on the basis that it was not 
demonstrated during his period of inactive duty for training 
in November 1976 or for more than two years thereafter.  

The additional evidence consists of VA and private medical 
records, to include a VA examination report, and a statement 
from a VA physician.  In addition, the veteran testified at a 
hearing at the RO in April 2003 to the effect that due to a 
language barrier, when he reported that he had problems with 
his left leg, he meant to include the left knee.  The Court, 
in Justus v. Principi, 3 Vet. App. 510 (1992), set forth the 
general principle that the Board must presume the credibility 
of such testimony for determining whether such evidence is 
new and material.  If this statement is believed, it presents 
a reasonable possibility of changing the outcome of the 
claim.  The Board concludes, accordingly, that the evidence 
is new and material, and the claim for service connection for 
a left knee disability is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a left knee disability and, 
to this extent, the appeal is granted.



REMAND

Additional development is needed in this case regarding the 
reopened claim of service connection for a left knee 
disability.  The Board notes that the veteran's testimony 
concerning his left knee complaints in service warrants 
another VA examination to determine the etiology of such 
disability.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The only letter sent to the veteran addressing the VA's duty 
to assist was in June 2002, but it does not comply with the 
requirements under the law.  See Quartuccio, 16 Vet. App. 
183.  As such, further action in this case is necessary for 
compliance with the VCAA notice and duty to assist 
provisions.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his left knee 
disability since his period of inactive 
duty for training in November 1976.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his left knee 
disability.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's current left knee disability is 
related to service.  The examiner should 
specifically address the veteran's claim 
that his complaints referable to the left 
leg when he sought treatment in November 
1976 could have been construed as meaning 
the left knee.  The rationale for any 
opinion expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied with regard to the 
new and material evidence issue currently 
on appeal, in accordance with the 
decision of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The RO should ensure that the appellant 
is provided with notice of the evidence 
he needs to submit to support his claim 
for service connection for a left knee 
disability.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



